DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 9 April 2021. Claims 1-20 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
the reinforcement member comprises a printing material having a composition that, when printed in a pattern, imparts reinforcement to the flexible polymeric film”. This limitation appears to be new matter. Applicant cited paragraphs 91, 97 and 100-102 as showing support to the amendments. None of these paragraphs appear to show support for the new claim limitation. The only cited paragraph that discusses the printing is paragraph 91, which states:
 “It may be desired to provide one or more indicia on the package that visibly, tactilely and/or verbally identify the location of the line of weakness 60 of perforations or scoring. The one or more indicia may include, but are not limited to, an imprinted line of weakness marking or tracing line of weakness 60, of a color that visibly contrasts with surrounding package printing; tactilely perceivable indicia; verbal indicia; other graphic indicia or any combination thereof. In one example, the indicia may include embossing or other surface texturing of the film, configured to provide raised, tactilely perceivable features that suggest the presence of the line of weakness 60”.
Nowhere in the paragraph does it mention the reinforcement member comprises a printing material having a composition that, when printed in a pattern, imparts reinforcement to the flexible polymeric film. In applicants response, the applicant “Applicant discloses at paragraph [0091] of the published application that a tactile indicia may be provided by various means and "may include embossing or other surface texturing of the film" and, further, at paragraph [0097] that the reinforcement member can be "made from a variety of materials, including... a bead, line or patterned deposit of cured polymer" and can be "affixed to the package by any number of techniques."”. However, this statement does not provide support to the amendment. The only thing mentioned in paragraph 91 is providing a tactile indicia and, at most, the tactile indicia may include embossing or other surface texturing of the film, configured to provide raised, tactilely perceivable features that suggest the presence of the line of weakness 60. Nowhere does it mention a printing material having a composition that, when printed in a pattern, imparts reinforcement to the flexible polymeric film. Paragraph 97 only 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (US 5,065,868), in view of Conrad et al. (US 5,655,843).
Regarding claim 1, Cornelissen teaches a package (figure 1) formed of a flexible material (figure 1 and column 1, lines 54-56: paper is a flexible material), the package comprising: a plurality of absorbent articles (figure 3, reference 28); the flexible material enclosing the plurality of absorbent articles to define the package (figure 1); a line of weakness imparted into the flexible material to 
Cornelissen discloses the claimed invention except for the package formed of flexible polymeric film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the paper package of Cornelissen being made of a flexible polymeric film in order to provide an increased strength package for holding the absorbent article. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Cornelissen does not explicitly teach the package formed of flexible polymeric film. However, Conrad does teach the package made of polymeric film (column 5, lines 17-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Cornelissen to be made of a polymeric film, as disclosed by Conrad, because having the packaging made of a polymeric film allows for quick manufacture of the package and strength for holding the compressed product with decreased risk of bursting, as explained by Conrad (column 4, line 66 through column 5, line 10.
Regarding claim 2, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member is disposed on an interior surface of the flexible material (figure 3, reference 24).

Regarding claim 4, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member comprises recycled material (column 4, lines 48-51). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member comprises a printing material (column 2, lines 4-9) having a composition that when printed in a pattern, imparts reinforcement to the flexible polymeric film (figure 2 and 4, reference 24: since the reinforcement member 24 is made of a material like paper, light board, cotton cloth, etc, it would have a composition that when printed in a pattern, imparts reinforcement to the package). Furthermore, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Regarding claim 6, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member comprises material that is different from the flexible material (column 1, lines 54-56 and column 4, lines 48-51: the flexible material is paper or polymeric film while the reinforcement member can be paper, light board or cotton cloth.

	Regarding claims 8, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the strip of material (figure 3, reference 24: the reinforcement member is a strip of material, such as paper, light board or cloth) with a length longer than a length of the line of weakness (figures 3 and 4: the length of line of weaknesses 25a and 25b go from the top of the package to the top of flap 26 located at horizontal slit 27. The length of the strip of material 24 goes from the top of the package, as best seen in figure 3, to the bottom of the package, as seen in figure 3 with reference 24 located on the opening device 17 and on the bottom of the package below horizontal slit 27).
	Regarding claim 9, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the strip of material (figure 3, reference 24 below 27: the reinforcement member is a strip of material, such as paper, light board or cloth) and wherein the strip of material has a length shorter than the length of the line of weakness (figures 3 and 4: the length of line of weaknesses 25a and 25b go from the top of the package to the top of flap 26 located at horizontal slit 27. The length of the strip of material 24 below 27 is less than the length line of weakness 25a and 25b since the length of the line of weakness 25a and 25b is about two-thirds the length of the side panel while the strip of material 24 below 27 is about a third of the length of the side panel).
	Regarding claim 10, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member is affixed to the flexible polymeric film with adhesive (column 4, lines 53-56: glue is an adhesive).

	Regarding claim 12, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the line of weakness extends around less than 80% of a perimeter of the package (figure 4: the line of weakness 25a or 25b extends a portion of one side of the perimeter of the package which is significantly less than 80% of the perimeter of the package).
Regarding claim 13, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member comprises a higher bending stiffness than the flexible polymeric film (column 4, lines 48-51: light board would have a higher bending stiffness then flexible polymeric film).
Regarding claim 14, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the reinforcement member comprises a first reinforcement member disposed on the package base (figure 3, reference 24 below horizontal slit 27) and a second reinforcement member disposed on the package hood (figure 3, reference 24 on hood 17).
Regarding claim 15, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cornelissen teaches the first reinforcement member is different from the second reinforcement member (figure 3 and 4: the first reinforcement member 24 below 27 is a different size than the reinforcement member 24 on 17, thus the first reinforcement member is different from the second reinforcement member).
Regarding claim 16, Cornelissen teaches a package (figure 1) formed of a flexible material (figure 1 and column 1, lines 54-56: paper is a flexible material), the package comprising: a plurality of absorbent articles (figure 3, reference 28); the flexible material enclosing the plurality of absorbent 
Cornelissen discloses the claimed invention except for the package formed of flexible polymeric film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the paper package of Cornelissen being made of a flexible polymeric film in order to provide an increased strength package for holding the absorbent article. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Cornelissen does not explicitly teach the package formed of flexible polymeric film. However, Conrad does teach the package made of polymeric film (column 5, lines 17-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Cornelissen to be made of a polymeric film, as disclosed by Conrad, because having the packaging made of a polymeric film allows for quick manufacture of the package and strength for 
Regarding claim 17, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 16, as shown above. Furthermore, Cornelissen teaches the first reinforcement member is different from the second reinforcement member (figure 3 and 4: the first reinforcement member 24 below 27 is a different size than the reinforcement member 24 on 17, thus the first reinforcement member is different from the second reinforcement member).
Regarding claim 18, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 16, as shown above. Furthermore, Cornelissen teaches a length of at least one of the first reinforcement member or the second reinforcement member is different than a length of the line of weakness (figure 3: the first reinforcement member 24 below 27 is different than the length of the line of weakness 25a and 25b).
Regarding claim 19, Cornelissen, in view of Conrad, teach all of the claim limitations of claim 16, as shown above. Furthermore, Cornelissen teaches the first reinforcement member has a height and/or length different than a height and/or length of the second reinforcement member (figure 3 and 4: the first reinforcement member 24 below 27 is a different length than the reinforcement member 24 on 17). 
Regarding claim 20, Cornelissen teaches a package (figure 1) formed of a flexible material (figure 1 and column 1, lines 54-56: paper is a flexible material), the package comprising: a plurality of absorbent articles (figure 3, reference 28); the flexible material enclosing the plurality of absorbent articles to define the package (figure 1); a line of weakness imparted into the flexible material to facilitate opening the package (figure 4, reference 25a and 25b) and to demarcate a package base and a package hood (figure 3 and 4: the line of weakness 25a and 25b demarcates the hood 17 from the base 11a/12a) ; a reinforcement member comprising a strip of material (figure 4, reference 24 and column 4, lines 49-51) disposed on an interior or exterior surface of the package and  spaced apart from and 


    PNG
    media_image1.png
    841
    707
    media_image1.png
    Greyscale

Cornelissen discloses the claimed invention except for the package formed of flexible polymeric film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the paper package of Cornelissen being made of a flexible polymeric film in order to 
Cornelissen does not explicitly teach the package formed of flexible polymeric film. However, Conrad does teach the package made of polymeric film (column 5, lines 17-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Cornelissen to be made of a polymeric film, as disclosed by Conrad, because having the packaging made of a polymeric film allows for quick manufacture of the package and strength for holding the compressed product with decreased risk of bursting, as explained by Conrad (column 4, line 66 through column 5, line 10).

Response to Arguments
Applicant's arguments filed 9 April 2021 have been fully considered but they are not persuasive. 
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claims 1, 16 and 20, the applicant states “Applicant respectfully submits that claims 1, 16, and 20, as amended, distinguish over the larger panels taught in Cornelissen that overlap the lines of weakness. Further, both Cornelissen (Col. 4, lines 48-58) and Conrad (at Col. 6, lines 1-5) teach the reinforcement elements of their bags overlay the perforated or cut regions, rather than being "spaced apart from and proximate the line of weakness," as claimed by Applicant”. As shown above, the prior art does teach this limitation since the reinforcement member 24 is glued to the back of the tear flap 26, the reinforcement member 24 is spaced apart from and proximate the line of weakness 25a and 25b.
Applicant has amended claim 5 to specify that "the reinforcement member comprises a printing material having a composition which when printed in a pattern imparts reinforcement to the flexible polymeric film." More than mere printing of indicia on a surface, Applicant discloses at paragraph [0091] of the published application that a tactile indicia may be provided by various means and "may include embossing or other surface texturing of the film" and, further, at paragraph [0097] that the reinforcement member can be "made from a variety of materials, including... a bead, line or patterned deposit of cured polymer" and can be "affixed to the package by any number of techniques." Applicant respectfully submits that the features of claim 5 as herein amended are not taught or suggested by the cited prior art”. Examiner respectfully disagrees. As an initial matter, although applicant states that they have support for this claim limitation, examiner respectfully disagrees. See the 112 rejection above. Secondly, since the reinforcement member 24 is made of a material like paper, light board, cotton cloth, etc, it would have a composition that when printed in a pattern, imparts reinforcement to the package.
Regarding claim 7, the applicant states “Claim 7 is amended to claim that "the reinforcement member does not include a line of weakness." Applicant submits that amended claim 7 further distinguishes over the reinforcement elements in Cornelissen and Conrad, both of which appear to teach reinforcement elements that include perforations”. Examiner respectfully disagrees. Since the reinforcement sheet is glued to the inside of the bag with the lines of weakness 25a and 25b are located on the bag, the reinforcement member does not include the line of weakness.
Since the prior art discloses the claim limitations, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./               Examiner, Art Unit 3735